DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on August 8, 2022 is acknowledged.  Claims 19 and 20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a support made up of an alumina "matrix phase" and a silica "second phase" made with the taught/recited particle sizes that demonstrates the recited properties, does not reasonably provide enablement for a support made of a matrix phase comprising alumina plus any other material in any quantity and a second phase of any composition made from any particle sizes that demonstrates the recited properties.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims.  Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990), otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all components within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). 
Upon applying this test to claims, it is believed that undue experimentation would be required because:
(a) The breadth of the claims far exceeds that which has been disclosed because  although the claims recite a leachable second phase of any composition and a matrix phase that is merely required to include alumina, but which can also include any other composition, silica is the only leachable phase and a nearly pure alumina phase is the only matrix material that are actually disclosed.  As the instant specification fails to disclose any materials other than silica and alumina for the two phases, it also fails to disclose any other materials or combination of materials that demonstrate the recited properties.
(b) There is no direction or guidance presented for how to make a product with the recited properties from any materials other than an alumina phase and a silica second phase.  
 (c) There is an absence of working examples of products demonstrating the recited properties that include a composition other than an alumina matrix phase and a silica second phase. 
(d) The level of predictability in the art is insufficient for making a product that meets the broad scope of the claims and also demonstrates the recited properties because the claimed invention (and its properties) depend on the chemistry of the materials it comprises. In the field of chemistry generally, the well-known unpredictability of chemical reactions may alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim.  In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  See MPEP 2164.03.
 (e) The quantity of experimentation necessary is excessive because, although silica is disclosed as a "leachable material", no other "leachable materials" are disclosed. Similarly, although alumina is the only "matrix phase" material exemplified,  the claims merely require the matrix phase to include alumina, but can also include any quantity of any other material. The instant specification also does not teach precursor compositions, particle size ranges, or other processing conditions for any materials other than an alumina "matrix phase" and a silica second phase.  It does, however, point out that silica provides the leachability and alumina is responsible for the strength of the claimed invention (Applicant's published application, par. 42, 62).  The specification also makes clear that the particle sizes of both phases are important in determining the strength and leachability of the product. As such, the specification makes clear that the starting and sintered composition is important in achieving the recited properties, but does not disclose any compositions made from anything other than silica and alumina in the taught particle size ranges.  
 Therefore, excessive experimentation would be required to make products meeting the broad scope of the claims.  


Claims 8, 9, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 8 is indefinite because it recites "the average grain size of the second phase is less than 20 µm.  This appears to be inconsistent with the instant disclosure, which teaches that the second phase is melted during sintering (Applicant's published application, par. 51).  As it appears that the recited particle size range is directed to the starting materials rather than what is present in the formed product, it is unclear if claim 8 is directed to an intermediate or final product.  For the sake of compact prosecution, the limitation is interpreted herein as being a product-by-process limitation regarding what materials are used to form the claimed product.  

The meaning of claim 9 is unclear because it is does not recite to what dimension the recited "regions of the second phase of less than 5 µm" refers.  For the sake of compact prosecution, the limitation is interpreted herein as referring to any dimension.  

The meaning of claim 17 is unclear because it is unclear what is meant by "the second phase substantially consists of silica".  For the sake of compact prosecution, the second phases that are mostly or entirely silica are considered herein to meet the limitation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchino (US PG Pub. No. 2012/0177909).
Regarding claims 1-7, 16, and 17, Uchino teaches segments (i.e. "supports") of a sintered ceramic material comprising 94 to 97 wt. % of a continuous first phase (4, i.e. "matrix phase") comprising alumina grains, 3 to 6 wt. % of a second phase (5) comprising silica interpenetrating and uniformly distributed throughout the first phase, and a porosity of 2.5 to 4.5 % (par. 27-29, 33-35; Fig. 2).  In addition to showing that particles of the first phase (4) form a continuous network and that the second phase (5) uniformly interpenetrates and is distributed throughout the first phase (Fig. 2), Uchino teaches that the materials for forming the ceramic are mixed to form the taught ceramic material (par. 53, 56), which necessarily distributes the two phases throughout each other while allowing at least some of the first phase particles to contact others of the first phase particles thereby forming a "continuous matrix".  Uchino's Example 8, in particular, includes a 96 wt. % of the alumina first phase, 4 wt. % of the silica second phase, and a porosity of 4.6 % (Tables 1, 2). 
As the second phase is made of a different material from that of the first phase, it has a different solubility from the first phase and can provide a pathway for leachants to penetrate into the material.  Additionally, Applicant's specification indicates that a silica phase is capable of providing a pathway for leachants to penetrate into an alumina-based ceramic material (Applicant's original claims 1, 16, 17; Applicant's published application, par. 62).  
The claim requirement that the recited product is a support for supporting mold parts and/or cores in investment casting is a statement of intended use. The prior art product meets this limitation because it is capable of being used as claimed. 

Regarding claim 9, Uchino teaches that the alumina particles (4) have an average particle size of 1.4 to 1.8 µm and Figure 2 shows that most, if not all, regions of second phase (5) are smaller in at least one dimension than the alumina particles (par. 53).  As such, the second phase has at least some regions that are "less than 5 µm".  

Regarding claims 10-12, all of Uchino's exemplified materials have a three-point bending strength (i.e. "modulus of rupture") of greater than 300 MPa (Table 2).  

Regarding claim 15, as shown in Figure 2, the glassy, silica-containing second phase (5) flows around and conforms to the alumina particles (4) of the first phase during sintering (Fig. 2) and, as such, the second phase has a lower softening temperature than the first phase.  As also noted above, Uchino exemplifies a product made entirely of silica and alumina.  Applicant's specification indicates that silica more readily melts than alumina (Applicant's published application, par. 62).  Additionally, as alumina is the only "matrix phase" and silica is the only "second phase" material actually exemplified by the instant specification, a product comprising an alumina first phase and a silica second phase, as is exemplified by Uchino, is presumed to meet the claim limitation. 


Claim Rejections - 35 USC § 102/103 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchino, as applied above.
Regarding claim 8, as discussed above, Uchino appears to depict regions of the second phase that are smaller than 1.4 µm.  As also discussed above, the required grain sizes appear to refer to the precursor materials for the claimed invention rather than the final product.  As such, the claim limitation is a product-by-process limitation.  Product-by-process claims are not limited by the recited processing steps, but rather by the product implied by the recited procedure.  See MPEP 2113. Uchino's product meets the claim limitation because it has the structure implied by the claim. 

Regarding claims 10-15, although the leaching rate of the taught product under the claimed conditions is not taught by Uchino, as discussed above, Uchino's product is made from substantially the same materials (i.e. alumina particles and silica particles of the recited/disclosed particle size/phase size range) in the substantially the same quantities, to have a porosity in the recited range, and to be handled and sintered such that it demonstrates substantially the same bending/breaking properties as the claimed product.  As such, Uchino's product is expected to also demonstrate substantially the same other properties, including leaching behavior, as the claimed product.  Additionally, a chemical composition and its properties are inseparable and products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01. Therefore, if the prior art teaches the identical chemical composition, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).  Further, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s); properties including the leaching behavior, modulus of rupture, and relative softening temperatures of/within the prior art product(s) are also expected to be commensurate with the claims.  

Claims 7-9, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino, as applied above.
Regarding claim 7, the teachings of Uchino might be considered to differ from the current invention in that his second phase is not explicitly taught to be uniformly distributed throughout the first (i.e. "matrix") phase.  However, as discussed above, Uchino does depict such a configuration and teaches to mix the material for the product.  Accordingly, it would have been obvious to one of ordinary skill in the art to uniformly mix and distribute Uchino's second phase uniformly throughout the product, including throughout the first (i.e. "matrix") phase because Uchino teaches to mix the materials together, which renders obvious completely mixing the materials, and depicts such an arrangement of phases. 

Regarding claims 8 and 9, the teachings of Uchino might be considered to differ from the current invention in that the average grain size of the second phase is not explicitly taught.  However, Uchino teaches that the alumina particles (4) have an average particle size of 1.4 to 1.8 µm and Figure 2 shows that most, if not all, regions of second phase (5) are smaller in at least one dimension than the alumina particles (par. 53).  Uchino also exemplifies products made with powdered precursor materials, including the second phase material, having an average particle size of 1.6 µm.  Accordingly, it would have been obvious to one of ordinary skill in the art to use second phase particles having an average size of 1.6 µm to make the product(s) discussed above because Uchino teaches such a range is appropriate and useful for making his products.  
Although Uchino does not explicitly teach that the second phase has regions of "less than 5 µm interpenetrating" the first phase, which might be considered a difference from the current invention, it would have been obvious to configure Uchino's product to have such a configuration because, as discussed above, Uchino appears to depict/teach such proportions.  

Regarding claims 11 and 12, the teachings of Uchino differ from the current invention in that the modulus of rupture demonstrated by his product is not taught.  However, Uchino does express concern with avoiding decreases in bending strength and exemplifies numerous products that all have a three-point bending strength, which appears to be determined in the same manner as the modulus of rupture ("MOR"), of greater than 300 MPa (par. 47, Table 2).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Uchino's product to have as high of a bending strength as possible, including having an adequate bending strength to achieve a MOR of greater than 300 MPa, because Uchino intends to avoid losses in bending strengths and appears to teach bending strengths that anticipate or render obvious (see MPEP 2144.05) a MOR in the recited range.  

Regarding claim 18, although Uchino exemplifies making rectangular products of a similar size range (par. 61), the teachings of Uchino differ from the current invention in that his product is not taught to have the recited diameter or aspect ratio.  However, as no criticality has been established, the recited dimensions are prima facie obvious selections of size and shape that do not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784